Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 1 of 44




                        Exhibit 3
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 2 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 3 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 4 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 5 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 6 of 44




         Exhibit A
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 7 of 44
              Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 8 of 44
                                     NO DISCERNIBLE CLASSIFICATION




Thank you for using FileCatalyst®.




                                     NO DISCERNIBLE CLASSIFICATION                2
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 9 of 44




         Exhibit B
          Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 10 of 44




30 June 2018




To:                DDTCPublicComments@state.gov
                   Office of Defense Trade Controls Policy, Department of State
                           and
                   Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of
                   Commerce, Room 2099B, 14th Street and Pennsylvania Avenue NW, Washington DC
                   20230

Subject:           ITAR Amendment - Categories I II, and III
                   EAR Amendment - RIN 0694-AF47

_________________________________________________________________________

I am writing to submit comments on the proposed changes to ITAR (USML) and EAR (CCL) recently
published in the Federal Register. I write in a personal capacity but the views expressed are informed by
my research, policy analysis, and teaching as a professor at the University of Michigan, Gerald R. Ford
School of Public Policy.

By way of a few introductory remarks, I am familiar with the complexities of US arms export laws and
policy, as well as the regulatory framework. There is a legitimate need for periodic updates of the USML
and—in view of the labyrinth of entangled laws, regulations, and agencies involved in the current
system—I am supportive of the reform initiative. I am generally more concerned about keeping weapons
out of the hands of those who would misuse them than in making them easier to procure, but that end is not
at odds with the objective of putting in place a single control list and a single administrative agency. The
reform effort has not progressed to that point, however, and I am wary about these proposed regulatory
changes as an interim step. I will also add that I have been following the export control reform project
since it was announced in 2009 and this is the only time I have felt the need to express concerns about the
proposed changes. That is largely due to the particular, complete and recognizable, weapons that are being
considered for change.

1.    I urge you to delay the effective date of the proposed changes until the Government
Accounting Office or the Library of Congress has publicly reported to the Congress their impact on
numerous statutes referring to “defense articles.”

If enacted, the changes would have implications for several provisions of law. From my reading of both
sets of proposed regulations, I am not reassured that the implications have been fully considered. The
USML is formally defined in the AECA (22 USC 2778) as a definitive list of defense articles,1 and from a
quick search of US statutes the term “defense article” appears in some 45 sections, 2 in many instances (but

1
    22 USC 2778(a)(1).
2
    Office of the Law Revision Counsel, United States Code, http://www.uscode.house.gov.
         Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 11 of 44




not always) explicitly linked to the USML. In addition, several provisions of the AECA itself are explicitly
linked to an item’s presence on the USML (without necessarily referring to “defense articles”). On a
separate statutory track, the Foreign Assistance Act was recently amended to include CCL 600 series items
as defense articles, along with all items contained on the USML [22 USC 2304.(d)(2)(C)], but the
legislation did not anticipate the new 500 series so there is likely a gap there with regards to Congressional
intentions. To complicate things further, the US Munitions Import List (USMIL) makes liberal use of the
term “defense article,” defined as articles on the USMIL–which currently include the same items that are
slated to lose the “defense article” designation that extends from inclusion on the USML – so that items
designated as defense articles on the USMIL will not be considered defense articles for purposes of
export.3

It is very challenging to sort out the tangle. Some of the instances where terms and definitions are at
variance may not prove significant, but others may have far-reaching implications. Due to the disparate
definitions and linkages, the proposal to remove specified firearms from the USML raises some important
questions about the continuing applicability of provisions of law that refer to “defense articles,” a term that
currently encompasses such firearms. In numerous situations the current statutory treatment of non-
automatic firearms would be altered – or at least become ambiguous—as a result simply of moving these
weapons from Category I of the USML to the 500-series on CCL. Statutory provisions that could be
affected by the proposed change range from Export-Import Bank financing of defense article sales to
human rights conditionality on security assistance, to the provisions for third-party transfer of grant-
supplied defense articles, and various reports to Congress. (See references in the footnote below. 4) In
some cases, the law in question is not directly linked to arms exports, but the relevant statute refers to
defense articles and links the definition to items on the USML. In this way, removing specified firearms
from the USML is likely to have a host of unintended and unanticipated repercussions.

Further, if semi-automatic weapons and other non-automatic firearms are removed from the USML it will
impact the ability of law enforcement to charge weapons traffickers with violating the AECA as was done
in several of the cases cited in a recent report from the Department of Justice on export enforcement. 5


3
    27 CFR 447.11 and 27 CFR 447.21.
4
  The numerous places where the meaning of “defense article” would be called into question by the proposed rules
include:
         • Export-Import Bank financing of defense article sales, including multiple end use considerations and other
         conditions (12 USC 635);
         • Requirement to give Congress notice of commercial firearms sales of $1,000,000 or more (22 USC 2776)
         • Annual report to Congress on military assistance, and specifically on transfers of USML Category I
         firearms (22 USC 2415)
         • Provisions for supplying defense articles on a grant-basis, and multiple restrictions (22 USC 2314)
         • Conditions for third-party transfer of defense articles provided on a grant basis (22 USC 2314)
         • Certification of end use as a condition of sale or lease of defense article (22 USC 2753)
         • Post-delivery verification of credible reports of misuse of weapons (22 USC 2753)
         • Brokers of items included on the USML are required to register and activity must be licensed; exporters of
         USML items must identify all consignees and freight forwarders in license application (22 USC 2778)
5
 Department of Justice, “Summary Of Major U.S. Export Enforcement, Economic Espionage, And Sanctions-
Related Criminal Cases,” January 2018, https://www.justice.gov/nsd/page/file/1044446/download .
          Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 12 of 44




As Acting Assistant Secretary for Political-Military Affairs Tina Kaidanow explained to the House
Foreign Affairs Committee last June, 6 the US arms export architecture is very complex and involves what
her predecessors have described as “cradle to grave” oversight of exported US defense articles. Removing
that designation defense article from weapons that are not fully automatic has the effect of detaching them
from the US Munitions List and the regulatory framework built around it: there may well be significant
unintended consequences.


In the event that consideration of the proposals is not delayed, I would recommend several other changes
to the proposed ITAR and EAR revisions.


2.     Retain existing USML I(a) and (d) unchanged; retain the existing coverage of USML II(a)
unchanged; delete proposed 0A501.a and .b; and limit proposed 0A502 to renumbering existing
0A984.

My concern here is based on principle and definition. Several of the weapons that would be moved to CCL
are military-style weapons that are either used in battlefield situations or are substantially comparable to
weapons as used in battlefield situations – including semi-automatic assault rifles and bolt-action sniper
rifles. All of USML I(a), I(d), and II(a) are currently designated “significant military equipment” due to
“their capacity for substantial military utility or capability,” per the ITAR definition. 7 The prevalence of
armed extremists and insurgents who depend on weapons currently included in USML Categories I and II
makes the military utility or capability of these weapons as relevant as ever. Due to their size and long
shelf life, firearms are easily diverted and resold on black markets around the world. The Department of
Justice’s January 2018 summary of major US export enforcement cases noted above includes recent
smuggling of semi-automatic assault rifles (and other firearms) to Dominican Republic, the Gambia,
Russia via Latvia, Thailand and other destinations. In addition, the report documents the case of two men
in Georgia attempting to export firearms to a range of international on the dark net, and another similar
case from Kansas.8

While the US military may not derive great advantage from most of these weapons, they still have the
military utility and capability of threatening the lives and welfare of many people around the world. It is
in the interest of the US and American citizens to keep the tightest control on them. Indeed, it is for that
very reason that the same weapons being proposed for removal from the US Munitions List are expected to
remain on the US Munitions Import List, where their entry into the US will remain tightly controlled. It is
also for that reason that a growing number of states are imposing limitations on the retail availability of
these weapons and many retailers are voluntarily removing them from their shelves. They should remain
where they are, on the USML.




6
   “Foreign Military Sales: Process and Policy,” testimony from Tina S. Kaidanow, Acting Assistant Secretary,
Bureau of Political-Military Affairs, Statement Before the Subcommittee on Terrorism, Nonproliferation and Trade,
House Foreign Affairs Committee, June 2017. https://www.state.gov/t/pm/rls/rm/2017/271928 htm.
7
  22 CFR 120.7 at https://www.gpo.gov/fdsys/pkg/CFR-2004-title22-vol1/pdf/CFR-2004-title22-vol1-sec120-7.pdf .
8
    Department of Justice, op. cit..
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 13 of 44




3.     Before proposed regulatory changes are adopted, an opinion should be obtained from the
Department of Justice concerning the legality of applying ITAR brokering restrictions to exports of
firearms transferred from the USML to the CCL. Furthermore, Congress and the public should be
informed as to how the proposed arrangements will address the risk of diversion.

There are several reasons to be concerned about the proposed rules pertaining to brokering.
From their origin in the 1930s, a major intent of efforts to regulate arms exports has been to curtail illicit
and undesirable trafficking in weapons. In the 1980s and 1990s, illicit flows of small arms flooded
international markets, with calamitous effects in every region of the world. The rate of flow may have
slowed since the 1990s, but as the 2018 Justice Department report attests, the efforts to supply contraband
firearms are very much alive in our own time. From a global perspective, brokering laws are considered a
weak link in the regulatory apparatus, to the extent that in the 1990s there was some talk of negotiating an
international treaty focused entirely on arms brokering. Provisions written into US law around that time
were considered some of the strongest in the world. With the transfer of specified semi-automatic and non-
automatic weapons to CCL, the brokering laws would no longer be applied to these weapons (or would be
applied only in a much-weakened version) and they would not be available to law enforcement for
prosecution purposes.

My specific concerns with the proposal to apply existing AECA/ITAR brokering rules to items
intended for transfer to the CCL are twofold, related to the dubious statutory underpinnings of the
proposed rule change and to its practical implications.

(a) The first concern is a matter of statutory coherence and proper statutory authority. The brokering
clauses of the AECA require commercial brokers involved in the transfer of defense articles to register
with the State Department and apply for their transactions to be licensed (22 USC 2778). 9 The AECA
brokering provisions are explicitly linked to defense articles on the USML (and by implication, ITAR).
Because the proposed changes to ITAR and CCL would remove specified non-automatic and semi-
automatic firearms from the USML, on the face of it, it would seem that commercial brokers of these items
would be released from ITAR registration and brokering requirements. To prevent this outcome, the State
Department proposes a patch, by asserting that the AECA brokering provisions will also apply to the US
Munitions Import List (which, as noted above, will continue to include the items that—for export
purpose—are deemed no longer to warrant control under the USML). The intended effect is that brokers
wanting to export items included on the list of items controlled as defense articles for import (but not for
export) will be subject to the rules pertaining to the export of such items. The logic is convoluted at best,
and it raises questions about the statutory grounding for requiring brokers who are exporting items “no
longer warranting control under USML” to register with the State Department and comply with related
ITAR requirements. Given the complexity of the issue and the risks associated with brokering activities, it
would seem advisable and prudent to seek a legal opinion within the Executive Branch to ensure that the
provisions of the AECA pertaining to brokers—including the registration requirement-- can be applied

9
  Per 22 USC 2778 (b)(1)(A)(i), “…every person (other than an officer or employee of the United States Government
acting in official capacity) who engages in the business of brokering activities with respect to the manufacture,
export, import, or transfer of any defense article or defense service designated by the President under subsection
(a)(1), or in the business of brokering activities with respect to the manufacture, export, import, or transfer of any
foreign defense article or defense service (as defined in subclause (IV)), shall register with the United States
Government agency charged with the administration of this section, and shall pay a registration fee which shall be
prescribed by such regulations.
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 14 of 44




robustly to all involved in the wide range of brokering activities associated with the export of items on the
US Munitions Import List. 10 Such a legal opinion should be obtained and considered before the regulatory
changes are adopted.

(b) The second issue about brokering rules relates to the practical effects of the numerous proposed
changes to ITAR section 129. It is hard to imagine, in the first place, the steps by which the licensing of a
transaction will be handled by Commerce and any brokering aspects (including completion of information
required by 22 CFR 129.6) will be handled by State. It boggles the mind to consider how this might
actually amount to a time-saving simplification of rules. I am primarily concerned about the proposed
amendment 129.2(b)(2)(vii), however, which appears to negate the controls on brokering for transactions
subject to EAR and open a significant loophole for unscrupulous brokers. If I have understood the
proposed changes to Section 129.2 correctly, if a Michigan-based retail sports outlet licensed to sell
firearms in the US wanted to sell, say, AR-15 semi-automatic rifles to clients in another country, then so
long as the Michigan retailer could secure approval via the BIS licensing process, the various parties
involved in shipment, financing, and possibly transshipment would be exempt from any registration and
approval requirements. Nor would they necessarily be known to licensing and enforcement agents based in
the Commerce Department. What in this scenario would deter an unknown and independent handler from
diverting the weapons to unauthorized end-users? I would like to assume that government officials in the
State and Commerce Departments have thought through the implications of the proposed rules as they
might be bent for nefarious purpose as well as their service for industry cost and convenience, but the
published rules do not provide assurance in that regard. More clarification is needed about how the
brokering regulations will be applied, how the inter-agency process will be managed, and the extent
to which the proposed arrangements for registering and licensing brokers involved in acquiring,
financing and transporting exported firearms will address the risk of diversion to non-authorized
end-users. One effect of transferring non-automatic firearms from the USML to the CCL is to remove
them from the remit of the State Department’s Blue Lantern program, which otherwise might be engaged
to make post-shipment checks. It is not clear whether Commerce has a comparable program or what
resources it will assign to monitoring the commerce in semi-automatic firearms.

4.      Amend proposals for EAR Section 734.

BIS has indicated that items moving “to the CCL would be subject to existing EAR concepts of
jurisdiction and controls related to ‘development’ and ‘production,’ as well operation, installation, and
maintenance ‘technology.’” This approach would appear to give rise to the possibility of widespread and
openly sanctioned circulation of open source, non-proprietary instructions for using computer-aided design
(CAD) files to produce via 3D-printing technology, or text files to produce via CNC milling the firearms
removed from USML. Until now, this development has been blocked in the courts via application of ITAR
provisions requiring export license. Either the Department of Commerce should clarify that it views
any software instructions for producing controlled firearms already to be within the ambit of the
EAR, or EAR Section 734.7 should be amended to bring circulation of open-source, non-proprietary
CAD and other electronic files under EAR control - possibly by establishing that electronic files for
producing functional firearms are subject to EAR control as production technology.

10
  When questions arose in 1996 as to the authority of the President to restrict munitions imports under the AECA, the
Office of Legal Counsel in the Justice Department was asked to provide an opinion. A similar request for opinion is
warranted here. See https://www.justice.gov/sites/default/files/olc/opinions/1996/02/31/op-olc-v020-p0049 0.pdf .
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 15 of 44




5.      Amend provisions for License Control – Crime Control

Shotguns controlled under 0A502 are subject to the Crime Control because they are not controlled by
Wassenaar. It is not evident, however, why items 0A501a are controlled for Regional Security but not
Crime Control, as firearms are a main element of crime control equipment used by police and security
forces. Moreover, federal statutes explicitly prohibit the export of crime control equipment to police and
security forces in countries whose governments have a consistent pattern of gross violations of
internationally recognized human rights, with exceptions requiring Presidential certification. To bring the
proposed regulations into alignment with provisions of the Foreign Assistance Act [22 USC
2304(a)(2), which makes explicit reference to crime control equipment under the aegis of the
(expired) Export Administration Act], items in 0A501A should be subject to Crime Control.


6.      Include information from enhanced reporting on certain firearms exports in annual 655
Report.

Enhanced reporting of items in the 501 series is potentially one bright spot in the proposed regulations.
Several proposed changes are welcome, including: proposed changes in EAR part 748 requiring
information about required import licenses; proposed changes in reporting mandated in EAR part 758; the
required use of EEI filing for 0A501.a firearms; and the proposed recordkeeping requirement in part 762.

If the proposed rules are ultimately accepted, the information provided to the Wassenaar Arrangement and
the UN Register of Conventional Arms will provide more granular information about US commercial
exports of firearms, which seemingly could be included without significant additional effort in the annual
655 report mandated by the Foreign Assistance Act, 22 USC 2415.


7. The balance of costs and benefits significantly favors industry over the taxpayer.

The two sets of proposed rules include calculations of expected costs and benefits of the changes. Having
invested several hours parsing the proposed rules, I suspect that one major benefit of the changes will
accrue to the attorneys who help clients wend their way through federal regulations. The registration
system as it was initially set up was intended to pay for itself, via modest registration and licensing fees
that covered the costs of recording and updating information on US arms manufacturers and reviewing
details for proposed transactions. In some sense, it has been a fee-for-service arrangement. The proposed
changes significantly alter that approach with regards to firearms proposed for transfer to the CCL.

Except for the presumably few brokers unable to qualify for the firearms registration exemption outlined in
proposed changes to ITAR section 129.2, no registration or license fees will be collected. Some of the
transactions may be straightforward, but the workload promises to be substantial, with 4000-10,000
applications and virtually every 0A501 transaction subject to at least regional security controls, with no
license exceptions available. Whereas under the current system fees paid by industry and brokers
help offset the costs of processing the license applications, under the proposed system the expenses
associated with reviewing license applications will be charged to the taxpayer. In the current political
environment where government hiring is anathema, unless a streamlined new process delivers
extraordinary returns, it is difficult to imagine how the tally could come out in the taxpayer’s favor without
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 16 of 44




significant sacrifice of quality control. With respect to firearms exports, taxpayers and the public at large
should be concerned about pressures to cut corners that could result in authorization of irresponsible
transfers. In my view as a taxpayer, the ITAR fee structure is yet one more reason for retaining non-
automatic and semi-automatic firearms on the USML, and should these weapons ultimately be
transferred to the CCL, I urge public officials at the Commerce Department to explore charging a
service fee for processing export license applications.


                                                 Conclusion

I appreciate the opportunity to comment on these rules. I am disappointed, however, that by and large they
downplay the lethality of the weapons currently controlled in ITAR categories I and III. I realize that these
documents were prepared for a different purpose than the materials posted to inform the global public
about US government programs and policy, but the difference between the tone and emphasis of the
proposed rules and the public presentation of US policy on the export of small arms and light
weapons over the past twenty years is striking. By contrast to the public statements and documents,
including the 2017 Congressional testimony by a State Department official, the emphasis in these
regulations is on reducing transaction costs for industry rather than promoting the public good, including
national security and public safety.

In response to public comments on the proposed regulatory changes, I hope that the Departments of State
and Commerce will reconsider the proposal to transfer any complete weapons from the USML to CCL. In
the event that the proposed regulations go forward substantially unchanged, I can only hope that other
countries will tighten and strictly enforce their own import restrictions to reduce the risk of diversion and
misuse.

Thank you,

Susan Waltz
Professor
Gerald R. Ford School of Public Policy
University of Michigan
Ann Arbor, Michigan

swaltz@umich.edu
     Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 17 of 44


From:           Steve Baker
To:             DDTCPublicComments
Subject:        Re: ITAR Amendment – Categories I, II, and III
Date:           Friday, May 18, 2018 6:37:01 AM
Attachments:    The Hearing Protection Act and Silencers.pdf
                Options to Reduce or Modify Firearms Regulations.pdf


A few minor corrections to my email below.

1. A Special Occupational Taxpayer stamp is not required to manufacture or sell magazines
over 50+ rounds nor is a FFL required as it is an accessory, not a firearm.  The SOT and FFL
are required only for manufacturing or selling NFA firearms and suppressors.
2. By extrapolation, there are likely over one million suppressors (silencers) lawfully in
civilian hands per the ATF’s NFA registry database (the NFRTR).  The attached Washington
Post article is focused on civilian use of firearms suppressors and their history in the US and in
Europe.  It should further illuminate the fact that firearms suppressors are definitely
"not inherently for military end use.”  Their wide availability in civilian markets in European
countries further negates any claim that suppressors somehow contain any critical military or
intelligence advantaged technology that would justify continued inclusion on the USML.




      On May 18, 2018, at 3:23 AM, Steve Baker <sbaker@thebakerfamily.org> wrote:

      Suppressors and 50+ round magazines are not inherently for military end use and
      are commonly available in commercial retail gun stores that have paid the Special
      Occupational Tax Stamp.  These stores are common in the over 40 states that do
      not have Prohibition-era laws prohibiting silencers. It is unclear why the
      Department of State would remove semi-automatic firearms from the USML but
      retain the burdensome registration fee for companies that manufacture
      suppressors and high-capacity magazines - many of which DO NOT export any of
      their products. In aggregate, civilian sales of these items over the last couple of
      decades far outnumber contract sales of these accessories to the US military or the
      militaries of other countries.  In fact, most small companies that manufacture
      these items sell them exclusively into domestic markets for lawful use by private
      parties.  Sound suppressors are becoming widely accepted by civilian gun owners
      and despite the current $200 transfer tax and burdensome paperwork, they are in
      common use at rifle ranges in the above 40+ states.  They are also legal in a
      growing number of states for use in hunting since they reduce the likelihood of
      hearing loss in hunters and in their animal companions afield.

      The decision to retain 50+ round magazines and sound suppressors on the USML
      seems to contradict the Department of State’s stated goal to “revise the U.S.
      Munitions List so that its scope is limited to those defense articles that provide the
      United States with a critical military or intelligence advantage or, in the case of
      weapons, are inherently for military end use.”

      President Trump has required federal agencies to take a long, hard look at the
      efficacy of their regulations and to take action to roll back or eliminate
      unnecessary or obsolete regulations.  To this end, the Bureau of Alcohol,
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 18 of 44


Tobacco, Firearms and Explosives put forth a framework white paper for firearm
deregulation options that the Bureau views as not compromising its public safety
mission.  Part of the deregulation framework outlined in the ATF’s white paper is
a long overdue proposal relating to firearm suppressors -  removing them from the
purview of the National Firearms Act and regulating their manufacture and
transfer the same as ordinary Title I firearms under the 1968 Gun Control Act.
 The following attached document is authored by Ronald Turk, Associate Deputy
Director (Chief Operating Officer) Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF).  For relevant input related to the proposed ITAR Amendment
and firearms suppressors, refer to section 8 as it outlines the ATF’s deregulation
proposal to treat firearm sound suppressors (silencers) the same as ordinary Title I
firearms - the same firearms that the ITAR Amendment proposes to transfer from
the USML to the Department of Commerce EAR regime.

Steve Baker
Arvada, CO
                Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 19 of 44
                                                         UNCLASSIFIED
                                                            Official




From:                                Monjay, Robert
Sent:                                Wednesday, July 11, 2018 8:59 AM
To:                                  Paul, Joshua M; Miller, Michael F; Heidema, Sarah J; Dearth, Anthony M; Hamilton,
                                     Catherine E; Shin, Jae E; Douville, Alex J; Rogers, Shana A; PM-CPA
Cc:                                  PM-DTCP-RMA
Subject:                             RE: Public Comments on Cats I-III Rules


The two other signers are Feinstein and Cardin, both of whom were on the letter in the fall and were initiators of the 
GAO review of the rules, and whom we’ve not spoken to about this. You are likely right that they would still make hay 
out of this, especially the lack of congressional notification procedures, but that does not mean that we should not at 
least try to look like we are listening to them and their colleagues. 

Official  
UNCLASSIFIED 

From: Paul, Joshua M  
Sent: Wednesday, July 11, 2018 7:50 AM 
To: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J 
<HeidemaSJ@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; 
Shin, Jae E <ShinJE@state.gov>; Douville, Alex J <DouvilleAJ@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; PM‐
CPA <PM‐CPA@state.gov> 
Cc: PM‐DTCP‐RMA <PM‐DTCP‐RMA@state.gov> 
Subject: RE: Public Comments on Cats I‐III Rules 

Rob – not sure what you mean.  We literally briefed Menendez’s staff; and as for making this a public platform, there’s 
no briefing we could give that would stop Dem Senators from trying to score public points on a gun control issue. 

Official  
UNCLASSIFIED 

From: Monjay, Robert  
Sent: Tuesday, July 10, 2018 4:07 PM 
To: Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J 
<HeidemaSJ@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; 
Shin, Jae E <ShinJE@state.gov>; Douville, Alex J <DouvilleAJ@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; PM‐
CPA <PM‐CPA@state.gov> 
Cc: PM‐DTCP‐RMA <PM‐DTCP‐RMA@state.gov> 
Subject: RE: Public Comments on Cats I‐III Rules 

For anyone interested. https://www.regulations.gov/document?D=DOS‐2017‐0046‐3131 

Surprisingly, it is critical and unsupportive, even a little mean. 




                                                         UNCLASSIFIED                                                      1
                                                            Official
                Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 20 of 44
                                                        UNCLASSIFIED
                                                           Official
But seriously, I still do not understand why we are not doing any engagement to these Senators (and other interested 
Hill folks), or at least offering to hear out their staff on their concerns. When we do not let them talk to us directly, we 
force them to use public platforms, which make more work for all of us and are less useful. 

Thanks 
Rob 

Official  
UNCLASSIFIED 

From: Paul, Joshua M  
Sent: Tuesday, July 10, 2018 2:19 PM 
To: Monjay, Robert <MonjayR@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J 
<HeidemaSJ@state.gov>; Dearth, Anthony M <DearthAM@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; 
Shin, Jae E <ShinJE@state.gov>; Douville, Alex J <DouvilleAJ@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; PM‐
CPA <PM‐CPA@state.gov> 
Cc: PM‐DTCP‐RMA <PM‐DTCP‐RMA@state.gov> 
Subject: RE: Public Comments on Cats I‐III Rules 

Hi – a birdie tells me you should check the comments for one from a certain Mr. Robert Menendez and colleagues, 
submitted around 8pm last night. 

Official  
UNCLASSIFIED 

From: Monjay, Robert  
Sent: Tuesday, July 10, 2018 2:03 PM 
To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Dearth, Anthony M 
<DearthAM@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Shin, Jae E <ShinJE@state.gov>; Douville, Alex 
J <DouvilleAJ@state.gov>; Rogers, Shana A <RogersSA2@state.gov>; PM‐CPA <PM‐CPA@state.gov> 
Cc: PM‐DTCP‐RMA <PM‐DTCP‐RMA@state.gov> 
Subject: Public Comments on Cats I‐III Rules 

The public comments period on the Cat I‐III (firearms) rule closed on July 9. 

We received 3,250 total public comments. 3181 comments came in through regulations.gov and 69 comments came in 
via email. 

We are reviewing the comments for duplicates and bulk submissions (form letters), which should reduce the number of 
unique comments that we need to address. More info to follow. 
Thanks 
Rob 

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Mobile: 202.294.2478
Email: MonjayR@state.gov
                                                        UNCLASSIFIED                                                            2
                                                           Official
            Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 21 of 44
                                        UNCLASSIFIED
                                           Official
SIPR: MonjayR@state.sgov.gov 
 
 
Official  
UNCLASSIFIED 
 




                                        UNCLASSIFIED                             3
                                           Official
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 22 of 44




          Exhibit C
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 23 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 24 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 25 of 44




          Exhibit D
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 26 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 27 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 28 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 29 of 44
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 30 of 44
              Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 31 of 44




                                                                                             __________

                                                                 ABOUT GIFFORDS LAW CENTER
                                             For nearly 25 years, the legal experts at Giffords Law Center to
                                             Prevent Gun Violence have been fighting for a safer America by
                                        researching, drafting, and defending the laws, policies, and programs
                                                                      proven to save lives from gun violence.




6   giffordslawcenter.org
         Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 32 of 44




          Comments of the Brady Center and Brady Campaign to Prevent Gun Violence
                                               On the
    Department of State Proposed Rule to Amend the International Traffic in Arms Regulations:
                             U.S. Munitions List Categories I, II, and III
                                               And the
    Department of Commerce Proposed Rule Regarding Control of Firearms, Guns, Ammunition
    and Related Articles the President Determines No Longer Warrant Control Under the United
                                        States Munitions List


Filed via email to DDTCPublicComments@state.gov; electronically via
http://www.regulations.gov

Together the Brady Center and the Brady Campaign to Prevent Gun Violence (“Brady”) are
national leaders in strengthening, supporting and expanding gun laws, policies, and practices in
the United States. Our complimentary missions are to significantly decrease the number of gun
deaths and injuries in America. We achieve this by amplifying the voice of the American public;
changing social norms through public health and safety programs; and holding the gun industry
accountable for dangerous and irresponsible practices and products.1 These comments are
submitted in furtherance of those shared goals. Brady specifically seeks to ensure the safe use
and transfer of legal firearms within and outside of the United States by advocating for
appropriate regulations that reflect the sensitive nature of the firearms industry.


Brady hereby comments on the proposed rules published by the Department of State’s Directorate
of Defense Trade Controls (“DDTC”) and the Department of Commerce’s Bureau of Industry and
Security (“BIS”) on May 24, 2018 (83 Fed. Reg. 24198; 83 Fed. Reg. 24166) (“Proposed Rules”),
which seek comments on the transfer of certain firearms and related items from the International
Traffic in Arms Regulations’ (“ITAR”) U.S. Munitions List (“USML”) to the Export
Administration Regulations’ (“EAR”) Commerce Control List (“CCL”). In particular, the
Proposed Rules would transfer a broad range of semi-automatic and non-automatic firearms,
including those used by the military, (along with their components and ammunition) from USML
Categories I, II, and III, where they are classified as significant military equipment, to the CCL,
where they will be categorized as “600 Series” items

We respectfully submit that the proposed transfer of semi-automatic and firearms used by the
military (and related items) from the stringent control of the USML to the more permissive regime
administered by the Commerce Department would be contrary to Congressional intent and would
undermine U.S national security interests, international stability and the protection of human
rights. We respectfully request that the State and Commerce Departments withdraw their current

1
    For more about Brady’s mission and work, see www.bradycampaign.org.
      Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 33 of 44



proposed rules, and keep these dangerous weapons (and related items) subject to State Department
jurisdiction on USML, consistent with well-settled and established practice.

Both the Proposed Rules indicate that the firearms at issue, which include armor-piercing sniper
rifles used by the military, side arms used by the military, and semi-automatic rifles such as AR-
15 and other military-style weapons, no longer warrant control under the ITAR because they are
not “inherently military” or are widely available for commercial sale. The transfer of these items
to Commerce Department jurisdiction is framed by DDTC and BIS as merely technical measures
to reduce procedural burdens and compliance associated with exports of firearms. The reality,
however, is that these rule changes would significantly weaken existing controls on the exports of
military-style weapons, and would thereby increase the supply of such weapons to dangerous
repressive regimes, rebel movements, criminals, and gun and drug traffickers. Many state and
non-state groups in importing countries use semi-automatic weapons and sniper rifles in armed
conflicts, drug trafficking and crime, and would be eager beneficiaries of the proposed rule
changes. Further, if U.S. troops are called upon to intervene in certain conflicts, they may be
exposed to significant danger from enemy combatants using military sniper rifles and semi-
automatic weapons exported from the United States because of the weaker standards set forth in
this rule change. Since Congress first imposed these regulations many years ago, the world has
not suddenly become more safe, nor our military less at risk.

In granting statutory authority to regulate arms exports to the State Department in the Arms Export
Control Act (“AECA”), Congress emphasized the importance of promoting regional stability and
preventing armed conflict. In contrast, the delegation of export control authority to the Commerce
Department in the Export Administration Act (“EAA”) provides that the promotion of trade and
other commercial interests are significant factors in agency decisions. Congress purposefully
delegated the authority for licensing arms exports to the State Department, recognizing that the
two agencies have very different mandates. In the State Department licensing process,
international security and human rights are given more weight, while in the Commerce Department
licensing process, commercial interests are given more weight. To transfer jurisdiction over these
firearms, which have substantial military utility, from the State to the Commerce Department
means that U.S. international security and human rights interests will not have the appropriate
weight required before determining whether exports of firearms should be undertaken.

We also note that many of the firearms that are subject to the proposed rules are not widely
available for commercial sale. As set forth in more detail below, a number of countries prohibit
the commercial sale and civilian possession of semi-automatic weapons and military-style
firearms, and therefore these weapons cannot be considered to be widely commercially available.
Transferring semi-automatic firearms to the more permissive Commerce Department regime
would result in less control over these items and a greater likelihood that they will end up in the
hands of repressive regimes, terrorist organizations, criminal gangs, gun traffickers and other
dangerous actors. Less stringent state gun laws in the United States already fuel a gun pipeline
across the border into Mexico and other Central and Latin American countries, causing an increase
in violent crime in those countries and subsequently higher numbers of displaced citizens of those
countries fleeing across the border into the United States. The proposed transfer of the firearms in
question to the less stringent regulation of items on the CCL would further exacerbate these
existing problematic firearm and migration flow issues.

                                                 2
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 34 of 44
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 35 of 44




The sniper rifles set forth above are some of the deadliest and most lethal firearms used on the
battlefield when used by trained snipers. They can be used to target battlefield commanders,
radio or heavy weapon operators, and other equipment, inflicting considerable damage to troop
morale.2

A number of the semi-automatic rifles set forth above, including the Bushmaster XM15 and the
Mossberg MMR Tactical Rifle, are AR-15 style rifles that were originally based on the M16
automatic rifle used by the U.S. military. Certain semi-automatic rifles, including the
Kalashnikov KR-9 above, are based on the original design of the AK-47 automatic rifle used by
many militaries and terrorist groups around the world.

    2. The Firearms at Issue Would be Subject to a Less Stringent Licensing Policy and
       Review Process under the EAR

The transfer of the firearms at issue, including those set forth above, to BIS jurisdiction would
likely result in more permissive licensing of these firearms for export. Congress enacted the
AECA, which provides the statutory authority for the ITAR, in order to “bring about
arrangements for reducing the international trade in implements of war and to lessen the danger
of outbreak of regional conflict and the burdens of armaments.” AECA § 1. In contrast, the
Export Administration Act (“EAA”), which provided the original statutory authority for the
EAR, emphasizes in addition to national security concerns that “[i]t is the policy of the United
States to minimize uncertainties in export control policy and to encourage trade with all countries
with which the United States has diplomatic or trading relations, except those countries with
which such trade has been determined by the President to be against the national interest.” EAA
§ 3.

The purposeful delegation of authority by Congress in the AECA to regulate arms to the State
Department, rather than the Commerce Department, reflects the reality that these two agencies
have very different mandates governing their priorities and decision-making. The State
Department’s mission is to promote international security and human rights, while the Commerce
Department is tasked with promoting and regulating trade and the interests of U.S. industry in
addition to protecting national security. Specifically, in the DDTC review process for firearms,
U.S. national security, U.S. foreign policy, and human rights considerations are important elements
of the review. Under the BIS licensing process, commercial considerations would have a heighted
significance, which would result in less stringent licensing decisions. The risk associated with
transferring semi-automatic and military-style firearms from the State Department to the
Commerce Department is that the latter will elevate commercial interests associated with
increasing beneficial trade and assisting U.S. companies, while deemphasizing international
security and human rights concerns.




2
 Kyle Mizokami, “5 Sniper Rifles That Can Turn Any Solider into the Ultimate Weapon,” National Interest (March
11, 2018), located at <http://nationalinterest.org/blog/the-buzz/5-sniper-rifles-can-turn-any-solider-the-ultimate-
weapon-24851>.

                                                        4
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 36 of 44



In addition, the State Department, unlike the Commerce Department, keeps a database of human
rights violators that it uses to conduct Leahy Law vetting of military and police assistance
overseas, and many recipients of exported firearms are military and police actors. Under the
ITAR, a license application involving firearms is reviewed against this database to prevent their
use in human rights abuses. It is not clear that this practice would continue once the licensing
jurisdiction moves to the Commerce Department.

    3. The Firearms at Issue are not Widely Available for Commercial Sale

The Commerce Department’s proposed rule provides that the scope of the items that are to be
moved from the USML to the CCL “is essentially commercial items widely available in retail
outlets and less sensitive military items.”3 The rule adds that: “There is a significant worldwide
market for firearms in connection with civil and recreational activities such as hunting,
marksmanship, competitive shooting, and other non-military activities.”4

The proposed rule, however, cites to examples of firearms sales in the United States rather than
providing examples of countries that import firearms from the United States:

        “Because of the popularity of shooting sports in the United States, for example, many
        large chain retailers carry a wide inventory of the firearms described in the new ECCNs
        for sale to the general public. Firearms available through U.S. retail outlets include rim
        fire rifles, pistols, modern sporting rifles, shotguns, and large caliber bolt action rifles, as
        well as their ‘parts,’ ‘components,’ ‘accessories’ and ‘attachments.’”5

The U.S. market should not be the basis for assessing the commercial availability of firearms, as
this is not the market to which the proposed rule would be directed. Moreover, the U.S. retail
firearms market is unique and cannot be used as a proxy for other markets, given that the United
States, with less than 4.5% of the world’s population, comprises more than 45% of the world’s
firearms in civilian possession.6

Furthermore, a number of importing countries outside the United States ban or otherwise
substantially restrict the sale and transfer of firearms that are subject to the Proposed Rules,
including semi-automatic and military-style weapons. By way of example, in Mexico, there is
only one retail outlet in the entire country for the legal purchase of any kind of firearm;7 China
bans firearm purchases for most people, and private gun ownership is almost unheard of;8
Germany bans semi-automatic weapons not intended for hunting or marksmanship, as well as

3
  Department of Commerce, Control of Firearms, Guns, Ammunition and Related Articles the President Determines
No Longer Warrant Control Under the United States Munitions List (USML), 83 Fed. Reg. 24,166 (proposed May
24, 2018).
4
  Id.
5
  Id.
6
  Aaron Karp, Estimating Global Civilian-Held Firearms Numbers, Small Arms Survey (June 2018), located at
<http://www.smallarmssurvey.org/fileadmin/docs/T-Briefing-Papers/SAS-BP-Civilian-Firearms-Numbers.pdf>.
7
  Kate Linthicum, “There is only one gun store in all of Mexico. So why is gun violence soaring?” The Los Angeles
Times (May 24, 2018), located at <https://www.latimes.com/world/la-fg-mexico-guns-20180524-story html>.
8
  Ben Blanchard, “Difficult to buy a gun in China, but not explosives,” Reuters (October 2, 2015), located at
<https://www.reuters.com/article/uk-china-security-idUSKCN0RV5QV20151002>.

                                                        5
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 37 of 44



some multiple-shot semi-automatic firearms; Norway bans certain semi-automatic weapons;
Great Britain bans military-style weapons; Spain bans firearms “designed for war use”; and
many other countries ban “military style” and other high capacity weapons.9 In the vast majority
of countries, according to one of the few studies of firearms regulations, “there is a presumption
against civilians owning firearms unless certain conditions and requirements are met.”10

Given the significant differences in the regulation of semi-automatic and non-automatic firearms
outside the United States, it appears that firearms that are covered by this rule change as “widely
commercially available” are, in fact, not only not widely commercially available in many
countries, but outright banned in other major developed countries. Therefore, at a minimum, BIS
and DDTC should withdraw the proposed rules and further study the retail or commercial
availability worldwide of the firearms at issue prior to taking any regulatory action.

    4. Under the EAR, Firearms Manufacturers Would no Longer be Subject to
       Registration Requirements

Under the ITAR, persons who engage in the business of manufacturing, exporting, or temporarily
importing defense articles in the United States must register with the DDTC. See ITAR Part 122.
In order to register, manufacturers are required to submit a Statement of Registration and
undergo a background check, and then must re-register and pay a registration fee annually. In
contrast, the EAR contain no such registration requirement, so firearms manufacturers will be
able to engage in exports, re-exports, and other activities subject to the EAR, or seek an export
license, without being subject to the additional controls of registering with the U.S. Government,
being subject to a background check and paying an annual registration fee. In addition, the U.S.
Government would lose a valuable source of information about manufacturers of firearms in the
United States, such as the registrant’s name, address, organization stricture, directors and
officers, foreign ownership, and whether directors or officers of the company have been charged,
indicted or convicted of a U.S. or foreign crime. This information is used by the U.S.
Government to monitor gun manufacturers and exporters, and losing this source of information
would increase the likelihood of dangerous firearms being manufactured and transferred in
significant quantities without effective oversight.



    5. The Proposed Rules Would Permit Foreign Companies to Assume Control of U.S.
       Firearms Manufacturers with Minimal Oversight

The ITAR require registrants to notify DDTC at least 60 days in advance of any intended sale or
transfer to a foreign person of ownership or control of the registrant or any entity owned by the
registrant. See ITAR § 122.4(b). This 60-day notification from the registrant must include
detailed information about the foreign buyer, the target, and the nature of the transaction,
including any post-closing rights the foreign buyer will have with regard to ITAR-controlled
9
  See Firearms-Control Legislation and Policy, Law Library of the Library of Congress, February 2013, located at
<http://www.loc.gov/law/help/firearms-control/firearms-control.pdf>.
10
   Sarah Parker, “Balancing Act: Regulation of Civilian Firearm Possession,” States of Security: Small Arms Survey
2011 6, located at <http://www.smallarmssurvey.org/fileadmin/docs/A-Yearbook/2011/en/Small-Arms-Survey-
2011-Chapter-09-EN.pdf>.

                                                        6
       Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 38 of 44



items and any related steps that will be taken to confirm compliance with the ITAR. The 60-day
rule ensures that DDTC is aware of acquisitions that pose potential threats to U.S. national
security or foreign access to controlled commodities and technical data, and can coordinate
review by the Committee on Foreign Investment in the United States (“CFIUS”) as necessary. In
contrast, the EAR impose no such 60-day advance notification requirement for acquisitions of
U.S. companies with sensitive items or technology by foreign entities. Therefore, to the extent a
U.S. manufacturer of semi-automatic or non-automatic firearms (and related items) is acquired
by a foreign company, there would no longer be an advance notification required to the U.S.
Government. As such, the U.S. Government would be unaware of a potential acquisition of a
U.S. firearms manufacturer by a foreign entity that could influence the sales and marketing
activities of the manufacturer in a manner that undermines U.S. national security, international
security, and human rights.

     6. Under the EAR, the Firearms at Issue Would no Longer be Subject to Congressional
        Reporting Requirements

Once semi-automatic and military-style firearms are transferred to the CCL, there would no
longer be any requirements for reporting significant sales of this significant military equipment
to Congress. This would result in less transparency and would weaken Congress’s ability to
monitor exports of dangerous firearms to other countries.

Under the ITAR, Congress must be provided with a certification prior to the granting of “[a]
license for export of a firearm controlled under Category I of the [USML] in an amount of
$1,000,000 or more.” See ITAR § 123.15(a)(3). The EAR does not impose similar reporting
requirements on firearms controlled as 600 Series items.11 Therefore, Congress would not be
give advance notification of Commerce Department licensing of sizeable exports of firearms,
undermining its oversight role with regard to these significant military equipment, which
potentially could be diverted to repressive regimes, criminal enterprises, rebel factions, or
terrorist organizations.

Congress has in the past played a vital role in halting arm sales that were inconsistent with U.S.
interests. For example, Congress halted the $1.2 million sale of 1,600 semi-automatic pistols to
the security force of Turkish President Recep Tayyip Erdoğan in 2017 after reports of public
beatings of protestors. Furthermore, Senator Ben Cardin opposed the sale of 26,000 assault
weapons to the Philippines police in 2016, citing grave human rights concerns. In sum, the State
Department’s regulatory framework ensures that both Congress and the public are kept aware of
arms sales that raise human rights and other concerns. This critical oversight function, which
stop transfers against U.S. national interests, would be lost if regulatory oversight of the firearms
at issue were transferred to the Commerce Department.


11
   Under the EAR, items that are “600 Series Major Defense Equipment” are subject to Congressional notification
requirements where such items are exported (a) in an amount exceeding $14,000,000 to a country outside the
countries listed in Country Group A:5, or (b) in an amount exceeding $25,000,000, to a country listed in Country
Group A:5. “600 Series Major Defense Equipment” is defined as “[a]ny item listed in ECCN 9A610.a, 9A619.a,
9A619.b or 9A619.c, having a nonrecurring research and development cost of more than $50,000,000 or a total
production cost of more than $200,000,000,” which would not include the firearms affected by the Proposed Rules.
See EAR §§ 743.5.; 772.1.

                                                        7
      Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 39 of 44



   7. The Firearms at Issue Would no Longer be Subject to the ITAR’s Controls on
      Public Release of Controlled Technology

It has been DDTC’s long standing practice to require prior authorization for any public release of
ITAR-controlled technical data, source code or software (e.g., posting controlled technical data
on a public website). BIS, however, takes a less stringent approach to publicly available
information, removing technology, software, and source code from EAR controls once the items
are made public (or intended to be made public) without requiring prior authorization BIS. See
EAR § 734.3(b)(3). Therefore, if jurisdiction over technical data related to the design,
production or use of semi-automatic or military-style firearms transfers to BIS, there would no
longer be any controls on companies or individuals releasing such sensitive information into the
public domain.

This significant risk is not hypothetical. In Defense Distributed v. U.S. Department of State, the
Fifth Circuit ordered manufacturer Defense Distributed to remove 3-D printing instructions from
the Internet after the State Department charged the company with violating the ITAR. In
contrast, under the proposed rules, such manufacturers would be able to freely release 3-D
printing instructions and code into the public domain (and thereby enable the private production
of firearms overseas and in the United States), as the EAR permit publication of source code and
technology (except encryption source code and technology) without authorization from BIS. If
this were the case, the public would have significantly higher access to the knowledge needed to
manufacture guns, which could result in huge increases in the private manufacture and transfer
of firearms with little to no oversight by governments.

In general, items that would move to the CCL would be subject to existing EAR controls on
technology, software, and source code. However, while the EAR control certain technology,
software, and source code set forth in the CCL, Section 734.3 excludes certain published
information and software from control under the EAR. For example, if a gun manufacturer posts
a firearm's operation and maintenance manual on the Internet, making it publicly available to
anyone interested in accessing it and without restriction on further dissemination (i.e., unlimited
distribution), the operation and maintenance information included in that published manual
would no longer be “subject to the EAR,” and therefore no longer subject to export controls. See
EAR §§ 734.3(b) and 734.7(a). Non-proprietary system descriptions, including for firearms and
related items, are another example of information that are not subject to the EAR. See EAR
§ 734.3(b)(3)(v).

This lack of control on public release of technology, software and source code related to semi-
automatic and non-automatic firearms appears to be a significant loophole that could be
exploited to release sensitive design, production and use technology regarding highly dangerous
weapons.

   8. The Proposed Rules Would Remove Licensing Requirements for Temporary
      Imports, Creating Another Channel for Criminals to Obtain Dangerous Weapons in
      the United States

Temporary imports (import into the United States of defense articles, technical data, and defense
services on the USML and their subsequent export) are regulated by the ITAR (see ITAR Part

                                                 8
      Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 40 of 44



123), while permanent imports of items on the U.S. Munitions Import List (“USMIL”) are
regulated by the Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”). The EAR imposes no import licensing requirements, so if semi-automatic or military-
style firearms are transferred from the USML to the CCL, temporary imports of such items will
not be regulated by any agency. Therefore, semi-automatic and military-style firearms could be
freely imported into the United States without any authorization if the importer intends to
subsequently export the items (the subsequent export of the item would require an export license
from BIS). This includes temporary imports into the United States of semi-automatic and
military-style firearms for gun shows, trade shows, or for repair or refurbishment. While the
subsequent export of these firearms would require an export license from BIS, a key control that
requires U.S. Government authorization before the import of the controlled firearms into the
United States would be removed.

This approach would not only cause confusion and make compliance more difficult, but could
result in more firearms flooding the U.S. market without any meaningful regulation. The United
States already has a significant crime gun problem; while every firearm is manufactured as a
legal consumer product, the opportunities for diversion to the criminal market are numerous.
Guns are trafficked across jurisdictional lines, from states with weak laws to those cities and
states where there are more gun regulations. This practice continues to fuel violence in cities like
Chicago and Baltimore, which both have strong gun laws in place but border areas where it is
easy to purchase multiple guns in one transaction with little or no regulation. Additionally, the
large private sale loophole continues to put guns in the hands of dangerous criminals, who can
exploit a system that only requires licensed gun dealers to conduct background checks on
firearms sales. It is through this method that approximately at least one in five guns are sold in
the United States today without a background check. Continually flooding the market with a
supply of cheap handguns and assault rifles by permitting the legal “temporary import” of
firearms that may never be re-exported will only exacerbate these problems.

Furthermore, the ATF does not have the capacity or resources to pursue the illegal distribution of
firearms that were originally intended to be temporary imports, but are subsequently sold in the
United States (thus making them permanent imports). While the ATF is tasked with regulating
permanent imports of items on the USMIL, it is subject to severe resource constraints in
exercising its jurisdiction, including finding and sanctioning individuals trying to distribute
temporarily imported firearms in the United States. Therefore, the BIS export licensing process
and the reality of the ATF’s capacity together mean that illegal gun sales and transfers within the
United States may skyrocket if the Proposed Rules go into effect.

   9. The Proposed Rules Would Make it Easier For Foreign Gun Manufacturers to Sell
      and Distribute Firearms Based on U.S. Origin Components and Technology

Under the ITAR, defense articles, such as firearms and their components and ammunition,
require export licensing regardless of their destination, unless a narrow exemption applies. The
ITAR “See-Through Rule” provides that foreign manufactured items are subject to the ITAR,
including licensing requirements, if they contain any amount of U.S.-origin content subject to the
ITAR, no matter how trivial. As such, foreign manufacturers must seek authorization from
DDTC prior to exporting foreign items that incorporate ITAR-controlled components or
technology in their foreign made item.

                                                 9
      Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 41 of 44



BIS, however, has a less strict approach to incorporation of U.S.-origin content than DDTC.
Unlike the ITAR, the EAR apply the “De Minimis Rule” to foreign items that are manufactured
using U.S.-origin content. See EAR § 734.4. Under the De Minimis Rule, foreign items that
have less than 25% U.S.-origin controlled content (by value) are not subject to the controls of the
EAR. Therefore, foreign manufacturers could use U.S.-origin components or technology to
produce products that are not subject to U.S. export control laws if the value of the U.S.-origin
controlled content is under 25% of the value of the final product. With regard to components of
semi-automatic and non-automatic firearms transferred to the CCL, such items would remain
subject to the ITAR’s See-Through Rule when incorporated into a foreign firearm and exported
to certain countries subject to U.S. unilateral or United Nations arms embargoes. See ITAR §
126.1. However, exports of such firearms with U.S. content outside of these arms embargoed
countries would be subject to the more permissive De Minimis Rule under the EAR. As such,
foreign manufacturers would be able to export semi-automatic and military-style firearms made
using less than 25% U.S.-origin controlled content without any U.S. Government scrutiny to
most countries around the world (except for those subject to U.S. or United Nations arms
embargoes).

For example, under the current State Department rules, if a foreign gun manufacturer in
Germany sourced its barrels from a U.S. company and the barrels made up 20% of the value of
the foreign manufactured gun, that gun would be subject to ITAR licensing and congressional
reporting requirements if the German manufacturer wanted to export such guns to the
Philippines. Under the Commerce Department rules, such sales would not be subject to U.S.
export control requirements.

Based on the foregoing, we urge DDTC and BIS to withdraw the proposed rule and keep semi-
automatic and military-style guns (along with their components and ammunition) on the USML
under DDTC jurisdiction. This approach would best support the safe use and export of firearms
outside the United States.

Brady is available to comment further on this proposed rule change and any other agency
initiatives impacting the domestic or global firearms policy. Please contact us by reaching out to
Sean Kirkendall, Policy Director, Brady Campaign to Prevent Gun Violence, at
skirkendall@bradymail.org or (202) 370-8145.




                                                10
Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 42 of 44




          Exhibit E
                 Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 43 of 44
                                              NO DISCERNIBLE CLASSIFICATION




From:                               Foster, John A
Sent:                               Wednesday, July 25, 2018 9:26 AM
To:                                 Davidson-Hood, Simon
Cc:                                 Hart, Robert L; Monjay, Robert
Subject:                            RE: Cat I-III Public Comments


Simon,  

Sounds like a plan.   

Best, 
John  

From: Davidson‐Hood, Simon  
Sent: Wednesday, July 25, 2018 9:25 AM 
To: Foster, John A <FosterJA2@state.gov> 
Cc: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov> 
Subject: RE: Cat I‐III Public Comments 

Morning John, 

In carving these up, you take the first 24 and I’ll take the remaining 25.  Thus, in the share drive Rob referred to, you take 
the comments from “Aaron Carp” to “Loper FW,” and I’ll take “Mark Baines” to “William Root.”  Sound good? 

Best,
SDH

Regulatory and Multilateral Affairs
Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
Department of State
Tel: 202-663-2811
Mobile: 202-674-5208
Email: davidsonhoodS@state.gov
SIPR: Davidson-hoodS@state.sgov.gov

Official ‐ SBU  
UNCLASSIFIED 

From: Monjay, Robert  
Sent: Friday, July 20, 2018 7:36 PM 
To: Davidson‐Hood, Simon <DavidsonHoodS@state.gov> 
Cc: Hart, Robert L <HartRL@state.gov> 
Subject: Cat I‐III Public Comments 

Simon, 

                                              NO DISCERNIBLE CLASSIFICATION                                                  1
               Case 2:18-cv-01115-RSL Document 179-3 Filed 04/16/19 Page 44 of 44
                                            NO DISCERNIBLE CLASSIFICATION
If you have time to start reviewing the Cat I‐III public comments and creating the comment matrix next week, that would 
be great. I went through all the comments and identified 49 for use in the interagency review. They are in the below 
folder, and consolidated in the attached PDF. 
 
S:\RMA\ITAR Rules\Cat I\Public Comments 
 
Thanks 
Rob 
Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Mobile: 202.294.2478
Email: MonjayR@state.gov
SIPR: MonjayR@state.sgov.gov 
 
 
Official ‐ SBU  
UNCLASSIFIED 
 




                                            NO DISCERNIBLE CLASSIFICATION                                             2
